Per Curiam.
Defendant appeals a sentence of 5 months to 8 years, imposed upon him after he pled guilty to assault and robbery. Defendant claims the sentencing court erred in refusing to suppress the presentence investigation report (PSI), which he says contained numerous references to unproved allegations of criminal conduct, in violation of State v. Williams, 137 Vt. 360, 364, 406 A.2d 375, 377 (1979), cert. denied, 444 U.S. 1048 (1980).
The PSI recited rumors that defendant was an habitual sneak thief, and had committed various other crimes, including stealing from his mother’s purse. The sheriff described defendant as “untrustworthy,” a polite, nonviolent thief and liar who had been “beating the system for a long time.” The probation officer who prepared the PSI wrote in the “Evaluation” section that he had “rarely elicited more suspicion of specific thievery and dishonesty which has been unproved, than in this case,” concluding that defendant was either amoral or a compulsive, remorseless criminal.
The sentencing judge stated that he had not relied on material that Williams, supra, barred him from considering, but added that he had “relied, to a certain extent, on the opinions of [the probation officer].” The judge did not further specify what material he was relying upon or what he was disregarding.
We conclude that defendant’s sentence should be vacated and the case remanded for resentencing in light of this Court’s *97decision in State v. Ramsay, 146 Vt. 70, 499 A.2d 15 (1985). In so ordering, we note that material information in a PSI “should be factual and verified by the preparer.” III ABA Standards for Criminal Justice § 18-5.1(c) (2d ed. 1980).

Sentence vacated. Remanded for resentencing before a different judge.